                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         USA TABLE TENNIS, et al.,
                                   7                                                        Case No. 18-cv-00319-DMR
                                                        Plaintiffs,
                                   8
                                                 v.                                         ORDER TO SHOW CAUSE
                                   9
                                         NATIONAL BASKETBALL COURTS, et
                                  10     al.,
                                  11                    Defendants.

                                  12          On October 19, 2018, Plaintiffs filed a motion for default judgment as to Defendant NB
Northern District of California
 United States District Court




                                  13   Courts. [Docket No. 25.] On December 18, 2018, the court ordered supplemental briefing, due no

                                  14   later than January 18, 2019. [Docket No. 35.] As of the date of this order, Plaintiffs have not filed

                                  15   supplemental briefing. IT IS HEREBY ORDERED that by January 30, 2019, Plaintiffs shall submit

                                  16   a statement explaining why they failed to comply with the court’s order, and why their motion

                                  17   should not be denied for failure to prosecute.

                                  18          If Plaintiffs fail to respond by that date, the court will prepare a report and recommendation

                                  19   recommending that a district judge deny the motion for default judgment.

                                  20          Immediately upon receipt of this Order, Plaintiffs shall serve Defendants with a copy of

                                       this Order and file a proof of service with the court.                    ISTRIC
                                                                                                             ES D
                                  21
                                                                                                            T          TC
                                  22                                                                      TA
                                                                                                                                O
                                                                                                     S




                                                                                                                                 U
                                                                                                    ED




                                                                                                                                  RT




                                              IT IS SO ORDERED.                                                           E    D
                                                                                                                    ORDER
                                  23
                                                                                                UNIT




                                                                                                            I S S O
                                       Dated: January 22, 2019                                           IT
                                                                                                                                        R NIA




                                  24
                                                                                        ______________________________________
                                                                                                                          u
                                                                                                                   a M. Ry
                                                                                                NO




                                  25                                                                            nn
                                                                                                     Donna
                                                                                                         ge D o
                                                                                                             M.   Ryu
                                                                                                                                        FO




                                                                                                     JudStates
                                                                                                  United        Magistrate Judge
                                                                                                  RT




                                                                                                                                    LI




                                  26
                                                                                                         ER
                                                                                                    H




                                                                                                                                A




                                                                                                              N                     C
                                                                                                                                F
                                  27                                                                              D IS T IC T O
                                                                                                                        R
                                  28
